DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.

Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
JP 2015059895 A
SUZUKI et al. hereinafter SUZUKI
JP 2008203157 A
NISHII et al. hereinafter NISHII
US 6315901 B1
Okada
CN 102171561 B
AONO et al. hereinafter AONO
JP 2014014428 A
KITAMURA
JP 2007040811 A
FUKUDA  et al. hereinafter FUKUDA


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI in view of NISHII, Okada and AONO.
With respect to claims 1 and 9, SUZUKI  discloses a liquid chromatograph apparatus and method (liquid chromatograph device 20) that delivers a mobile phase contained in a mobile phase container (reagent solution bottle 22 that stores a reagent solution 21) into a column (separation column 27), separates a sample in the column (target component of the sample is separated by a separation column 27), and passes a mobile phase that passes through the column to the waste liquid side (Fig. 4 step 1 waste liquid side), the liquid chromatograph comprising: 
a weight measuring device (weight sensor 23) that measuring a weight of the mobile phase container (bottle 22); and 
a liquid amount detection processor (remaining amount calculating unit 51h) detecting an amount of a mobile phase in the mobile phase container based on a weight measured by the weight measuring device (example 1 discloses the remaining amount in the reagent liquid bottle 22 is calculated by the liquid reagent liquid bottle remaining amount calculating unit 51h), 
wherein the liquid amount detection processor (51h) detects a weight (23) of the mobile phase in the mobile phase container (22) and by using information of specific gravity based on the detected weight (Step V under description of embodiment, discloses from the specific gravity calculated and weight measured, the remaining amount of liquid in the liquid bottle is determined).
SUZUKI, under the abstract section , discloses an in-liquid-bottle residual amount calculation part which calculates the volume of the liquid in the liquid bottle based on the weight and the specific gravity of the liquid in the liquid bottle. However, SUZUKI is silent about the specific gravity is based on the type and weight of the fluid.
NISHII, under technical solution section, discloses a determining unit that obtains the specific gravity of the liquid in the container based on the capacity and the weight of the liquid in the container, and determines the liquid type based on the specific gravity.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI with the teaching of NISHII so that SUZUKI’s calculating unit determine the type of fluid from the calculated specific gravity as disclosed in NISHII invention in order to account for different fluids specific gravity. Furthermore, deriving the relationship between specific gravity, weight and type of the fluid as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to derive a mathematical relationship between specific gravity, weight and type of the fluid, since where the general conditions of the claim are disclosed in the prior art, discovering a value involves only routine skill in the art. The motivation for doing so would be to accurately calculate liquid amount in a container.
SUZUKI is silent about the waste liquid side having a waste liquid container.
Okada, related to a liquid chromatography system, discloses a mobile phase reservoir 22 having a mobile phase fluid and a drainage reservoir 32 storing drained mobile phase fluid as illustrated in Fig. 5 and disclosed at least in col. 6 lines 39-52.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI with the teachings of Okada so that SUZUKI’s invention will have a drainage reservoir as disclosed in Okada’s invention for the predicable benefit of safely disposing the waste fluid.    
SUZUKI discloses the claimed subject matter except a container replacement detection processor that detects that the mobile phase container is replaced.
AONO invention related to a chromatographic analysis unit discloses a container replacement detection processor that detects that the mobile phase container is replaced(¶[0003] discloses the liquid surface detection sensor can detect the condition and is replaced with a new mobile phase container B filled with eluent).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI with the teachings of AONO so that SUZUKI invention will have a processor that detects container replacement as disclosed in AONO’s invention in order to discarded used mobile phase container for the predicable benefit of continuously analyzing multiple samples.            
With respect to claim 4, SUZUKI, NISHII, Okada and AONO disclose the liquid chromatograph according to claim 1 above. SUZUKI further discloses a notification processor for performing notification based on a detection result obtained by the liquid amount detection processor (example 1 discloses, the reagent liquid specific gravity calculated by the reagent liquid specific gravity calculating unit 51c and the remaining amount in the reagent liquid bottle calculated by the liquid reagent liquid bottle remaining amount calculating unit 51h is displayed in display unit 52).
With respect to claim 5, SUZUKI, NISHII, Okada and AONO disclose the liquid chromatograph according to claim 1 above. SUZUKI further discloses a stop processor configured to stop operation of the liquid chromatograph based on a detection result obtained by the liquid amount detection processor (Example 1 discloses after the information is displayed on the display unit 52 (step 10), and the calculation of the remaining amount of reagent solution is terminated by the data processing device 52).
With respect to claims 10 and 12, SUZUKI, NISHII, Okada and AONO disclose the liquid chromatography according to claim 1 above. AONO further discloses the container replacement detection processor detects that the mobile phase container is replaced based on a weight measured by the weight measuring device; and the container replacement detection processor detects that the mobile phase container is replaced based on whether the weight changes so as to decrease once and then increase (¶[0004] discloses the balance of the eluent is less than a predetermined amount, the liquid surface detection sensor can detect the condition and is replaced with a new mobile phase container B filled with eluent).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI with the teachings of AONO so that SUZUKI invention will have a processor that detects container replacement as disclosed in AONO’s invention in order to discarded used mobile phase container for the predicable benefit of continuously analyzing multiple samples.
With respect to claim 11, SUZUKI, NISHII, Okada and AONO disclose the liquid chromatography according to claim 1 above. AONO further discloses the container replacement detection processor detects that the mobile phase container is replaced in an analysis (¶0004).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI with the teachings of AONO so that SUZUKI invention will have a processor that detects container replacement as disclosed in AONO’s invention in order to discarded used mobile phase container for the predicable benefit of continuously analyzing multiple samples.
With respect to claim 13, SUZUKI, NISHII, Okada and AONO disclose the liquid chromatography according to claim 1 above. AONO further discloses the liquid chromatograph further comprises a light emitting element and a light receiving element, wherein the container replacement detection processor detects that the mobile phase container is replaced by monitoring a state of the light receiving element (¶[0028] discloses sensor 54 is composed of, e.g., a photoelectric sensor such as an optical sensor).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI, NISHII, Okada and AONO as applied to claim 1 above, and further in view of FUKUDA.
With respect to claim 2, SUZUKI, NISHII, Okada and AONO disclose the liquid chromatography according to claim 1 above. SUZUKI is silent about a container replacement detection processor that detects that the mobile phase container is replaced based on a weight measured by the weight measuring device.
FUKUDA, from the area of liquid chromatography, discloses a container replacement detection processor that detects that the mobile phase container is replaced based on a weight measured by the weight measuring device (under mode for invention discloses if the remaining amount of the reagent is less than zero, “reagent remaining amount warning” prompting the replacement of the reagent is displayed. The user replaces the reagent and the detection process continues).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI with the teachings of FUKUDA so that SUZUKI’s invention will have container replacement detection system as disclosed in FUKUDA’s invention in order to prompt the operator to automatically restart the analysis process after container replacement.      
 With respect to claim 3, SUZUKI, NISHII, Okada, AONO and FUKUDA disclose the liquid chromatograph according to claim 2 above. FUKUDA further discloses a liquid delivery processor delivering a mobile phase in the mobile phase container in a case where 3PRELIMINARY AMENDMENTAttorney Docket No.: Q253877Appln. No.: National Stage Entry of PCT/JP2017/033755replacement of the mobile phase container is detected by the container replacement detection processor (first paragraph under mode for invention discloses selecting a reagent bottle to fill the bottle).   
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI with the teachings of FUKUDA so that SUZUKI’s invention will have mobile phase delivery system as disclosed in FUKUDA’s invention in order to automatically deliver mobile phase fluid to the container. Doing so, reduces the time it takes to manually fill the containers.   
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI, NISHII, Okada, AONO and FUKUDA as applied to claim 2 above, and further in view of KITAMURA.
 With respect to claim 6, SUZUKI, NISHII, Okada, AONO and FUKUDA disclose the liquid chromatograph according to claim 2 above. SUZUKI is silent about a history storage processor configured to store information indicating that the mobile phase container is replaced and date and time information of the replacement as a history in a storage device, in a case where the container replacement detection processor detects replacement of the mobile phase container.
KITAMURA, from the area of liquid medicine supply device, discloses a history storage processor configured to store information indicating that the mobile phase container is replaced and date and time information of the replacement as a history in a storage device (paragraph 2 from last under description of embodiment section discloses the cumulative value of the amount of liquid medicine 5 used in the past prescription is stored in the memory 93), in a case where the container replacement detection processor detects replacement of the mobile phase container ((same paragraph as above also discloses comparison between the remaining amount of the liquid medicine 5 in the liquid medicine bottle 23 detected and compared with the threshold value to determine the liquid medicine is in a shortage state).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI with the teachings of KITAMURA so that SUZUKI’s invention will have a shortage detection system as disclosed in KITAMURA’s invention in order to determine a refill condition for the predicable benefit of notifying the operator to refill the system with more mobile phase fluid or terminate the operation of the system.            
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI, NISHII, Okada and AONO as applied to claim 1 above, and further in view of KITAMURA.
With respect to claim 7, SUZUKI, NISHII, Okada and AONO disclose the liquid chromatograph according to claim 1 above. SUZUKI is silent about a history storage processor configured to store information indicating occurrence of shortage of a mobile phase and date and time information of the occurrence of shortage as a history in a storage device, in a case where an amount of a mobile phase in the mobile phase container detected by the liquid amount detection processor is less than a first threshold.
KITAMURA, from the area of liquid medicine supply device, discloses a history storage processor configured to store information indicating occurrence of shortage of a mobile phase and date and time information of the occurrence of shortage as a history in a storage device (paragraph 2 from last under description of embodiment section discloses the cumulative value of the amount of liquid medicine 5 used in the past prescription is stored in the memory 93), in a case where an amount of a mobile phase in the mobile phase container detected by the liquid amount detection processor is less than a first threshold (same paragraph as above also discloses comparison between the remaining amount of the liquid medicine 5 in the liquid medicine bottle 23 detected and compared with the threshold value to determine the liquid medicine is in a shortage state).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI with the teachings of KITAMURA so that SUZUKI’s invention will have a shortage detection system as disclosed in KITAMURA’s invention in order to determine a refill condition for the predicable benefit of notifying the operator to refill the system with more mobile phase fluid or terminate the operation of the system.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2855           

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2855